


[Execution Copy]


RESTRICTED STOCK UNIT AGREEMENT
UNDER THE
2011 SCORPIO HOLDINGS CORPORATION STOCK INCENTIVE PLAN

THIS AGREEMENT (the “Agreement”) by and between Scorpio Holdings Corporation, a
Delaware corporation (the “Company”), and the individual named on the
Participant Master Signature Page hereto (the “Participant”) is made as of the
date set forth on such Participant Master Signature Page.
RECITALS:
WHEREAS, the Company has adopted the Plan (as defined below), the terms of which
are hereby incorporated by reference and made a part of this Agreement; and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the Restricted Stock Units provided
for herein to the Participant pursuant to the Plan and the terms set forth
herein.
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.Definitions. Whenever the following terms are used in this Agreement, they
shall have the meanings set forth below. Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan.
(a)    Cause: “Cause” shall mean “Cause” as such term may be defined in any
agreement which is an employment agreement and not a change in control severance
compensation agreement, that is in effect at the time of the Participant’s
termination of Employment between the Participant and the Company or its
Subsidiaries or Affiliates, or, if there is no such employment agreement or such
term is not defined therein, “Cause” shall mean the occurrence of one or more of
the following events: (i) the indictment or conviction of, or a plea of nolo
contendre by, the Participant of either a (x) felony or (y) any crime or offense
lesser than a felony involving moral turpitude or the property of the Company or
a Subsidiary or Affiliate; (ii) a breach of the Participant’s duty of loyalty to
the Company or any of its Subsidiaries or Affiliates or any act of dishonesty or
fraud with respect to the Company or any of its Subsidiaries or Affiliates;
(iii) the Participant’s willful failure to perform duties which is not cured
within 10 days following written notice or the Participant’s willful malfeasance
or misconduct which is demonstrably injurious to the Company and its
Subsidiaries, (iv) the commission by the Participant of (x) a felony, (y) a
crime involving moral turpitude or (z) other act or omission causing material
harm (financial or otherwise) to the standing and reputation of the Company and
its Subsidiaries and Affiliates; (v) the Participant’s reporting to work under
the influence of alcohol or illegal drugs, the use of illegal drugs (whether or
not at the workplace) or other repeated conduct causing the Company or any of
its Subsidiaries substantial public disgrace or disrepute or economic harm; (vi)
any act or omission aiding or abetting a competitor,

075759-0006-13471-14021693

--------------------------------------------------------------------------------

2



supplier or customer of the Company or any of its Subsidiaries to the material
disadvantage or detriment of the Company and its Subsidiaries; or (vii) breach
by the Participant of the material terms of any agreement with the Company or
its Subsidiaries, including, without limitation, any non-competition,
non-solicitation or confidentiality provisions thereof. In any event, the
existence of “Cause” shall be determined by the Company, employing Subsidiary or
Affiliate, and/or Committee.
(b)    Date of Grant: The “Date of Grant” specified on the Participant Master
Signature Page hereto.
(c)    Good Reason: “Good Reason” shall mean “Good Reason” or “Constructive
Termination” (or any similar term) as such term may be defined in any agreement
which is an employment agreement and not a change in control severance
compensation agreement, that is in effect at the time of the Participant’s
termination of Employment between the Participant and the Company or its
Subsidiaries or Affiliates, or, if there is no such employment agreement or such
term is not defined therein, “Good Reason” shall mean, without the Participant’s
consent, (i) failure of the Company to pay compensation or benefits to the
Participant when due; (ii) any reduction of the Participant’s annual rate of
base salary (other than a reduction of Participant’s annual rate of base salary
that is part of an across-the-board reduction of the base salaries of
substantially all of the Company’s senior executives); or (iii) moving the
Participant’s then-principal business location more than 75 miles; provided,
however, that each of the events described in clauses (i), (ii), and (iii) shall
constitute Good Reason only if the Company fails to cure such event within 45
days after receipt from Participant of written notice of the event which
constitutes Good Reason; provided, further, that Good Reason shall cease to
exist for an event on the 60th day following the later of its occurrence or
Participant’s knowledge thereof, unless Participant has given the Company
written notice thereof prior to such date.
(d)    Plan: The 2011 Scorpio Holdings Corporation Stock Incentive Plan, as it
may be amended or supplemented from time to time.
(e)    Qualifying Termination: The termination of the Participant’s Employment
(i) by the Company without Cause or as a result of Participant’s Disability,
(ii) by the Participant for Good Reason or (iii) due to death of the
Participant.
(f)    RSUs: The number of Restricted Stock Units specified on the Participant
Master Signature Page hereto and granted under this Agreement, as the same may
be adjusted from time to time in accordance with the terms of this Agreement and
the Plan.
(g)    Settlement Date(s): The “Settlement Date(s)” selected on the Participant
Master Signature Page hereto.
(h)    Shareholders Agreement: The Shareholders Agreement substantially in the
form attached hereto as Exhibit A attached hereto, as amended or supplemented
from time to time in accordance with the terms thereof.



075759-0006-13471-14021693

--------------------------------------------------------------------------------

3



(i)    Subscription Agreement: The Subscription Agreement substantially in the
form attached hereto as Exhibit B attached hereto, as amended or supplemented
from time to time in accordance with the terms thereof.
(j)    Vested RSUs: “Vested RSUs” shall mean the RSUs with respect to which the
applicable Vesting Period has expired, and any additional RSUs credited to the
Participant’s Unit Account in respect of such Vested RSUs.
(k)    Vesting Period: “Vesting Period” shall mean the period beginning on the
Date of Grant and ending on the earliest of (i) the third anniversary of the
Date of Grant; or (ii) a Qualifying Termination.
2.    Grant of RSUs. The Company hereby grants the RSUs to the Participant, of
which each RSU represents the right to receive one Share , subject to the
satisfaction of the Vesting Period, and further subject to adjustment as set
forth in the Plan and this Agreement and the terms and conditions set forth in
this Agreement and the Plan.
3.
Restricted Unit Account; Dividend Equivalents.

(a)    The Company shall cause an account (the “Unit Account”) to be established
and maintained on the books of the Corporation to record the number of RSUs
credited to the Participant under the terms of this Agreement. The Participant’s
interest in the Unit Account shall be that of a general, unsecured creditor of
the Company.
(b)    If the Company pays a cash dividend or distribution on Shares of common
stock, the Participant’s Unit Account shall be credited as of the payment date
of such dividend or distribution (the “Payment Date”) with an additional number
of RSUs equal to the following calculation: (i) the amount payable with respect
to a Share outstanding as of record date of the dividend or distribution (the
“Record Date”), multiplied by (ii) the number of RSUs credited to the
Participant’s Unit Account as of the Record Date, divided by (iii) the Fair
Market Value (as defined in the Plan) of a Share as of the Payment Date.
4.
Forfeiture. Notwithstanding anything in this Agreement to the contrary, in the
event that the Participant’s Employment is terminated by the Company with Cause
or by the Participant while grounds for Cause exist, the Participant shall
forfeit all RSUs granted hereunder (whether or not then Vested RSUs) and any
RSUs credited to the Participant’s Unit Account, and all other rights of the
Participant hereunder shall cease (unless otherwise provided for by the
Committee in accordance with the Plan).



5.
Settlement.



(a)    Subject to Section 5(b) and payment by the Participant of any applicable
withholding taxes, the Company shall, on the Settlement Date, issue Shares in
respect of the



075759-0006-13471-14021693

--------------------------------------------------------------------------------

4



Vested RSUs to the Participant, free and clear of all restrictions. The Company
shall not be required to deliver any fractional Shares, but shall pay, in lieu
thereof, the Fair Market Value (as defined in the Plan) thereof as of the date
on which the Shares first become issuable under this Section. Upon the issuance
of the Shares to the Participant, the corresponding RSUs shall be cancelled, and
upon the issuance of Shares in respect of all RSUs granted hereunder,
Participant’s Unit Account shall be eliminated.
(b)    In the event of a Change in Control, the number of Shares equal to all
outstanding RSUs hereunder (whether or not Vested RSUs) shall be distributed to
the Participant effective as of immediately prior to the Change of Control;
provided that the Committee may determine that, in lieu of Shares and/or
fractional Shares, the Participant shall receive a cash payment equal to the
Fair Market Value of such Shares (or fractional Shares, as the case may be) on
such date.
(c)    As a condition to the settlement of any RSU evidenced by this Agreement,
the Participant (or any transferee to whom the RSUs have been transferred in
accordance with the provisions of Section 11) shall execute the Shareholders
Agreement and the Subscription Agreement (provided that, if the Participant is
already a party to the Shareholders Agreement and the Subscription Agreement,
then the Shares acquired as a result of the settlement of an RSU shall
automatically become subject to such agreements without any further action).
6.    Confidential Information; Post-Employment Obligations.
(a)    This Agreement. The terms of this Agreement constitute confidential
information, which Participant shall not disclose to anyone other than
Participant’s spouse, attorneys, tax advisors, or as required by law. Parent and
the Company may disclose the terms of this Agreement subject to applicable law.
(b)    Company Property. All written materials, records, data, and other
documents prepared or possessed by Participant during Participant’s Employment
are the Company’s property. All memoranda, notes, records, files,
correspondence, drawings, manuals, models, specifications, computer programs,
maps, and all other documents, data, or materials of any type embodying such
information, ideas, concepts, improvements, discoveries, and inventions are the
Company’s property.
(i)    All information, ideas, concepts, improvements, discoveries, and
inventions that are conceived, made, developed, or acquired by Participant
individually or in conjunction with others during Participant’s Employment
(whether during business hours and whether on the Company’s premises or
otherwise) which relate to the Company’s business, products, or services are the
Company’s property. Participant agrees to make prompt and full disclosure to the
Company or its subsidiaries, as the case may be, of all ideas, discoveries,
trade secrets, inventions, innovations, improvements, developments, methods of
doing business, processes, programs, designs, analyses, drawings, reports, data,
software, firmware, logos and all similar or related information (whether or not
patentable and whether or not reduced to practice) that relate to the Company’s
or its subsidiaries’ actual or anticipated business, research and development,



075759-0006-13471-14021693

--------------------------------------------------------------------------------

5



or existing or future products or services and that are conceived, developed,
acquired, contributed to, made, or reduced to practice by Participant (either
solely or jointly with others) during Participant’s Employment and for a period
of one (1) year thereafter (collectively, “Work Product”). Any copyrightable
work falling within the definition of Work Product shall be deemed a “work made
for hire” under the copyright laws of the United States, and ownership of all
rights therein shall vest in the Company or one or more of its subsidiaries. To
the extent that any Work Product is not deemed to be a “work made for hire,”
Participant hereby assigns and agrees to assign to the Company or such
subsidiary all right, title and interest, including without limitation, the
intellectual property rights that Participant may have in and to such Work
Product. Participant shall promptly perform all actions reasonably requested by
the Committee (whether during or after the employment period) to establish and
confirm the Company’s or such subsidiary’s ownership (including, without
limitation, providing testimony and executing assignments, consents, powers of
attorney, and other instruments).
(ii)    At the termination of Participant’s employment with the Company for any
reason, Participant shall return all of the Company’s property to the Company.
(c)    Confidential Information: Non-Disclosure. Participant acknowledges that
the business of the Company and its subsidiaries is highly competitive and that
the Company has provided and will provide Participant with access to
Confidential Information relating to the business of the Company and its
subsidiaries. “Confidential Information” means and includes the Company’s
confidential and/or proprietary information and/or trade secrets that have been
developed or used and/or will be developed and that cannot be obtained readily
by third parties from outside sources. Confidential Information includes, by way
of example and without limitation, the following: information regarding
customers, employees, contractors, and the industry not generally known to the
public; strategies, methods, books, records, and documents; technical
information concerning products, equipment, services, and processes; procurement
procedures and pricing techniques; the names of and other information concerning
customers, investors, and business affiliates (such as contact name, service
provided, pricing for that customer, amount of services used, credit and
financial data, and/or other information relating to the Company’s relationship
with that customer); pricing strategies and price curves; plans and strategies
for expansion or acquisitions; budgets; customer lists; research; weather data;
financial and sales data; trading terms; evaluations, opinions, and
interpretations of information and data; marketing and merchandising techniques;
prospective customers’ names and marks; grids and maps; electronic databases;
models; specifications; computer programs; internal business records; contracts
benefiting or obligating the Company; bids or proposals submitted to any third
party; technologies and methods; training methods and training processes;
organizational structure; salaries of personnel; payment amounts or rates paid
to consultants or other service providers; and other such confidential or
proprietary information. Participant acknowledges that this Confidential
Information constitutes a valuable, special, and unique asset used by the
Company or its subsidiaries in their business to obtain a competitive advantage
over their competitors. Participant further acknowledges that protection of such
Confidential Information against unauthorized disclosure and use is of critical
importance to the Company and its subsidiaries in maintaining their competitive
position.



075759-0006-13471-14021693

--------------------------------------------------------------------------------

6



(i)    Participant also will have access to, or knowledge of, Confidential
Information of third parties, such as actual and potential customers, suppliers,
partners, joint venturers, investors, financing sources and the like, of the
Company and its subsidiaries.
(ii)    Participant agrees that Participant will not, at any time during or
after Participant’s employment with the Company, make any unauthorized
disclosure of any Confidential Information of the Company or its subsidiaries,
or make any use thereof, except in the carrying out responsibilities related to
Participant’s Employment. Participant also agrees to preserve and protect the
confidentiality of third party Confidential Information to the same extent, and
on the same basis, as the Company’s Confidential Information.
(d)    Non-Competition Obligations. Participant acknowledges that the Company is
providing Participant with access to Confidential Information. Participant’s
non-competition obligations are ancillary to the Participant’s Employment, this
agreement and agreement to disclose Confidential Information to Participant. In
order to protect the Confidential Information described above, and in
consideration for Participant’s receiving access to this Confidential
Information, right to benefits upon certain terminations of Employment as
provided in Section 3, and receiving other benefits provided in this Agreement
and elsewhere, the Company and Participant agree to the following
non-competition provisions:
(i)    During Participant’s employment and during the twelve (12) month period
(the “Restricted Period”) following Participant’s date of termination of
Employment for any reason (or such longer period as Participant is eligible to
receive severance payments pursuant to any other written agreement with the
Company or its Affiliates), Participant will not, in any geographic area where
the Company or its subsidiaries engage or plan to engage in business directly or
indirectly, either on Participant’s own behalf or on behalf of any other person,
association or entity:
(A)    engage in any business competing with any businesses in which the Company
or its subsidiaries currently engage in business, has plans to engage in
business, or has engaged in business in the 12-month period preceding the date
of termination (a “Competing Business”);
(B)    perform any job, task, function, skill, or responsibility for a Competing
Business that Participant has provided for the Company in the 12-month period
preceding the date of termination; or
(C)    render advice or services to, or otherwise assist, any other person,
association or entity in the business of “A” or “B” above.
(ii)    Participant understands that the foregoing restrictions may limit
Participant’s ability to engage in certain businesses and during the period
provided for above, but acknowledges that these restrictions are necessary to
protect the Confidential Information the Company has provided to Participant.



075759-0006-13471-14021693

--------------------------------------------------------------------------------

7



(iii)    Participant agrees that this provision defining the scope of activities
constituting competition with the Company is narrow and reasonable for the
following reasons: (i) Participant is free to seek employment with other
companies providing services that do not directly or indirectly compete with any
business of the Company or its subsidiaries; (ii) Participant is free to seek
employment with other companies that do not directly or indirectly compete with
any business of the Company or its subsidiaries; and (iii) there are many other
companies that do not directly or indirectly compete with any business of the
Company or its subsidiaries. Thus, this restriction on Participant’s ability to
compete does not prevent Participant from using and offering the skills that
Participant possessed prior to receiving Confidential Information, specialized
training, and knowledge from the Company.
(e)    Non-Solicitation of Customers. During Participant’s Employment and during
the Restricted Period following the termination of such Employment for any
reason, Participant will not call on, service, or solicit competing business
from customers of the Company or its subsidiaries whom the Participant, within
the twenty-four (24) months prior to termination of employment, (i) had or made
contact with, or (ii) had access to information and files about. These
restrictions are limited by geography to the specific places, addresses, or
locations where a customer is present and available for soliciting or servicing.
(f)    Non-Solicitation of Employees. During Participant’s employment and during
the Restricted Period following the termination of such Employment for any
reason, Participant will not, either directly or indirectly, call on, solicit,
or induce any other employee or officer of the Company or its affiliates whom
Participant had contact with, knowledge of, or association with in the course of
employment with the Company to terminate his or her employment, and will not
assist any other person or entity in such a solicitation.



075759-0006-13471-14021693

--------------------------------------------------------------------------------

8



7.    Repayment of Proceeds. If the Participant’s Employment is terminated by
the Company for Cause or the Participant violates any provision of Section 6 of
this Agreement, or any similar provision contained in any other agreement
between the Participant and the Company or any of its Affiliates, or the Company
discovers after a termination of Employment that grounds for a termination with
Cause existed at the time thereof, then Participant shall be required to pay to
the Company, within 10 business days’ of the Company’s request to the
Participant therefor so long as such request is provided to the Participant
within the 18 months immediately following the Participant’s termination of
Employment (or in the case of a Restrictive Covenant Violation, 18 months from
the date of the Company’s actual knowledge of such Restrictive Covenant
Violation), an amount equal to the aggregate after-tax proceeds (taking into
account all amounts of tax that would be recoverable upon a claim of loss for
payment of such proceeds in the year of repayment) Participant received upon the
sale or other disposition of, or distributions in respect of, Shares acquired as
a result of settlement of any RSUs granted hereunder. Any reference in this
Agreement to grounds existing for a termination with Cause shall be determined
without regard to any notice period, cure period or other procedural delay or
event required prior to finding of, or termination for, Cause. The foregoing
remedy shall not be exclusive.
8.    No Right to Continued Employment. Neither the Plan nor this Agreement
shall be construed as giving the Participant the right to be retained in the
employ of, or in any consulting relationship to, the Company or any Affiliate.
Further, the Company or any Affiliate may at any time dismiss the Participant or
discontinue any consulting relationship, free from any liability or any claim
under the Plan or this Agreement, except as otherwise expressly provided herein.
9.    Legend on Certificates. The certificates representing the Shares received
upon settlement of an RSU shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed or quoted or
market to which the Shares are admitted for trading and, any applicable federal
or state or any other applicable laws and the Company’s Certificate of
Incorporation and Bylaws, and the Committee may cause a legend or legends to be
put on any such certificates to make appropriate reference to such restrictions.
10.
No Rights as a Stockholder. The Participant’s interest in the RSUs shall not
entitle the Participant to any rights as a stockholder of the Corporation. The
Participant shall not be deemed to be the holder of, or have any of the rights
and privileges of a stockholder of the Corporation in respect of, the Shares
unless and until such Shares have been issued to the Participant in accordance
with Section 5.



11.    Transferability. Until the Vesting Period has been satisfied with respect
to an RSU, an RSU may not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Participant otherwise than by will or
by the laws of descent and



075759-0006-13471-14021693

--------------------------------------------------------------------------------

9



distribution, and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Affiliate; provided that the designation of a beneficiary shall
not constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance. No such permitted transfer of an RSU, or permitted transfer of a
Vested RSU, to heirs or legatees of the Participant shall be effective to bind
the Company unless the Committee shall have been furnished with written notice
thereof and a copy of such evidence as the Committee may deem necessary to
establish the validity of the transfer and the acceptance by the transferee or
transferees of the terms and conditions thereof.
12.    Withholding. The Participant shall be required to pay to the Company or
any Affiliate and the Company or its Affiliates shall have the right and are
authorized to withhold any applicable withholding taxes in respect of the RSU,
its settlement, or any payment or transfer under or with respect to an RSU and
to take such other action as may be necessary in the opinion of the Committee to
satisfy all obligations for the payment of such withholding taxes; provided,
that upon the settlement of any RSU other than a Settlement Date that occurs
following a termination by the Company with Cause or while grounds for Cause
exist, or a resignation by Participant without Good Reason, Participant may
satisfy such withholding tax obligation via net settlement whereby, to the
extent sufficient, the number of Shares delivered upon the settlement of RSUs on
any such Settlement Date will be reduced by a number of Shares that has a Fair
Market Value equal to the minimum statutory required withholding tax amount.
13.
Securities Laws. Upon the acquisition of any Shares pursuant to settlement of
any RSU, the Participant will make or enter into such written representations,
warranties and agreements as the Committee may reasonably request in order to
comply with applicable securities laws or with this Agreement, and the Company
shall have no obligation to issue or transfer any Shares as contemplated by this
Agreement unless and until such issuance or transfer shall comply with all
relevant provisions of law and the requirements of any stock exchange on which
the Company’s shares may be listed for trading.



14.    Notices. Any notice under this Agreement shall be addressed to the
Company in care of its Chief Financial Officer and a copy to the General
Counsel, each copy addressed to the principal executive office of the Company
and to the Participant at the address appearing in the personnel records of the
Company for the Participant or to either party at such other address as either
party hereto may hereafter designate in writing to the other. Any such notice
shall be deemed effective upon receipt thereof by the addressee.
15.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to conflicts of
laws.
16.    RSU Subject to Plan, Shareholders Agreement and Subscription Agreement.
By entering into this Agreement the Participant agrees and acknowledges that the
Participant has received and read a copy of the Plan, the Shareholders Agreement
and the Subscription Agreement. The RSUs and the Shares received upon settlement
of an RSU are



075759-0006-13471-14021693

--------------------------------------------------------------------------------

10



subject to the Plan, the Shareholders Agreement and the Subscription Agreement.
The terms and provisions of the Plan, the Shareholders Agreement and the
Subscription Agreement, as each may be amended from time to time are hereby
incorporated by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the Shareholders
Agreement or the Subscription Agreement, the applicable terms and provisions of
the Plan, the Shareholders Agreement or the Subscription Agreement will govern
and prevail. In the event of a conflict between any term or provision of the
Plan and any term or provision of the Shareholders Agreement or the Subscription
Agreement, the applicable terms and provisions of the Shareholders Agreement or
the Subscription Agreement, as applicable, will govern and prevail.
17.    Amendment. The Committee may waive any conditions or rights under, amend
any terms of, or alter, suspend, discontinue, cancel or terminate this
Agreement, but no such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination shall materially diminish the rights
of the Participant hereunder without the consent of the Participant unless such
action is made in accordance with the terms of the Plan.
18.    Entire Agreement. This Agreement and the documents referred to herein or
delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to the subject matter hereof and
thereof, provided that if the Company or its Affiliates is a party to one or
more agreements with the Participant related to the matters subject to Section
6, such other agreements shall remain in full force and effect and continue in
addition to this Agreement. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings with respect to the
subject matter hereof other than those expressly set forth herein and therein.
This Agreement supersedes all prior agreements and understandings between the
parties with respect to such subject matter, other than as specifically provided
for herein.
19.
Section 409A of the Code. In the event that it is reasonably determined by the
Company that, as a result of the deferred compensation tax rules under Section
409A of the Code (and any related regulations or other pronouncements
thereunder) (the “Deferred Compensation Tax Rules”), benefits that the
Participant is entitled to under the terms of this Agreement may not be made at
the time contemplated by the terms hereof or thereof, as the case may be,
without causing Participant to be subject to additional or excise tax under the
Deferred Compensation Tax Rules, the Company shall, in lieu of providing such
benefit when otherwise due under this Agreement, instead provide such benefit on
the first day on which such provision would not result in the Participant
incurring any tax liability under the Deferred Compensation Tax Rules; which
day, if the Participant is a “specified employee” (within the meaning of the
Deferred Compensation Tax Rules), may, in the event the benefit to be provided
is due to the Participant’s “separation from service” (within the meaning of the
Deferred Compensation Tax Rules) with the Company and its Subsidiaries, shall be
the first day following the six-month period




075759-0006-13471-14021693

--------------------------------------------------------------------------------

11



beginning on the date of such separation from service. In addition, each
installment of Shares due hereunder shall constitute a “separate payment” within
the meaning of the Deferred Compensation Tax Rules.


20.    Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
[The remainder of this page intentionally left blank.]


* * * * *
This RSU Agreement between the Company and the Participant named on the
Participant Master Signature Page hereto is dated and executed as of the date
set forth on such Participant Master Signature Page.
* * * * *






075759-0006-13471-14021693